Citation Nr: 0003421	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  97-30 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the veteran's claim seeking 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  After additional evidence was obtained, the 
RO affirmed its denial in April 1997.  In January 1998, the 
Board remanded the claim for additional development.  In 
September 1999, after the requested development was attempted 
or otherwise carried out, the RO affirmed its denial.


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  The veteran's PTSD has not been attributed to a verified 
inservice stressor and is otherwise not shown to be related 
to his period of active military service. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 1996, the RO denied the veteran's claim after 
finding that there was no verifiable stressor to support the 
veteran's diagnosis of PTSD.  The veteran has appealed.  In 
January 1998, the Board remanded the claim for additional 
development, and in September 1999 the RO affirmed its 
denial.

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).   
The record includes VA outpatient treatment reports, dated in 
May 1995 and August 1996, which contain medical diagnoses of 
PTSD, and the veteran has put forth assertions regarding a 
stressor during his service.  Further, in view of the efforts 
by the RO to verify the claimed stressors and the fact that a 
VA examination has been conducted in connection with the 
veteran's claim, the Board believes no further assistance to 
the veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

As indicated above, claims for service connection for PTSD 
are evaluated in accordance with the criteria set forth in 
38 C.F.R. 3.304(f).  In this regard, the Board notes that 
amendments to those criteria became effective on March 7, 
1997, during the pendency of the veteran's appeal.  See 
Direct Service Connection (Post-Traumatic Stress Disorder), 
64 Fed. Reg. 32,807 (1999) (to be codified at 38 C.F.R. 
§ 3.304(f) (1999)).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) noted that when the law controlling an issue 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, "the question arises as to which law now 
governs."  Id. at 311.  In that regard, the Court held that:

[W]here the law or regulation changes 
after a claim has been filed or reopened 
but before the administrative or judicial 
appeal process has been concluded, the 
version most favorable to [the] appellant 
. . . will apply unless Congress provided 
otherwise or permitted the Secretary of 
[VA] (Secretary) to do otherwise and the 
Secretary did so.

Id. at 313.  See also Baker v. West , 11 Vet. App. 163, 168 
(1998); Dudnick v. Brown, 10 Vet. App. 79 (1997) (per curiam 
order).

The Board finds that the old and new criteria for evaluating 
PTSD claims are substantially the same.  Both versions of the 
applicable regulation require medical evidence establishing a 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  See 
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. at 138.  
The new revisions serve primarily to codify the Court's 
decision in Cohen, and bring 38 C.F.R. § 3.304(f) in line 
with the governing statute, 38 U.S.C.A. § 1154(b), which 
relaxes certain evidentiary requirements for PTSD claimants 
who have combat-related stressors.

Under 38 U.S.C.A. § 1154(b), Cohen, and the new version of 
38 C.F.R. § 3.304(f), if the evidence establishes that the 
veteran engaged in combat with the enemy, or was a POW, and 
the claimed stressor is related to combat or POW experiences, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, and was not a POW, or 
the claimed stressor is not related to combat or POW 
experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).

The Board finds that the new regulation has not changed the 
applicable criteria in a way which could alter the outcome of 
the veteran's claim.  The revisions serve only to codify the 
Court's decision in Cohen, and bring 38 C.F.R. § 3.304(f) in 
line with the governing statute, as noted above.  Therefore, 
the veteran would not be prejudiced by the Board proceeding 
to the merits of the claim.  Indeed, a remand of this issue 
would only result in needless delay and impose further 
burdens on the RO, with no benefit flowing to the veteran.  
The Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 Vet. App. 
60, 66 (1993). 

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  In this case, 
the veteran does not argue, and the evidence, including a 
review of the information contained in the veteran's 
discharge report (DD Form 214) does not show, that he 
participated in combat.  In addition, the sole claimed 
stressor is not related to combat.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  In 
Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence." West, Zarycki, and Doran cited 
a provision of the VA ADJUDICATION PROCEDURE MANUAL M21-1 ("MANUAL  
21-1") which has now been revised as to " Evidence of 
Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence" means that the "appellant's 
testimony, by itself, cannot establish the occurrence of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).

In this case, a review of the veteran's written statements, 
and the hearing transcript from his February 1997 hearing, 
shows that he alleges that he has PTSD as the result of 
witnessing an accidental death.  Specifically, the veteran 
asserts that sometime in 1973, while aboard the U.S.S. Juneau 
in the Gulf of Tonkin, off the coast of Vietnam, he witnessed 
a Marine get crushed to death during loading operations, 
after the Marine walked between two pieces of cargo.  He said 
that he witnessed this accident from a distance of about 40 
feet, and that although he did not know the Marine, he 
continues to have nightmares about this accident.

The veteran's DD 214 indicates that he served aboard the 
U.S.S. Juneau, and that he served in Vietnam.  The veteran's 
service records indicate that he served in the Republic of 
Vietnam area, aboard the U.S.S. Juneau from at least May 1972 
to November 1972.  The veteran was administratively 
discharged in January 1974, apparently while still aboard the 
U.S.S. Juneau, due to being a burden to the command and 
having shown an inability to adjust to military life.

As noted at the outset, the claims file includes medical 
diagnoses of PTSD.  However, in order for a grant of service 
connection for PTSD to be warranted, there must be credible 
evidence linking the PTSD to an inservice stressor.  Despite 
the efforts of the RO, there has been no official 
verification of the claimed stressors.  In this regard, 
although the veteran's statements regarding his claim are 
credible, his statements must be weighed together with the 
other evidence of record.  See Cohen v. Brown, 10 Vet. 
App. 128, 146 (1997). 

In this case, the claims file contains a letter from the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR), dated in October 1998, accompanied by 
command chronologies for the U.S.S. Juneau dated between 1972 
and 1973.  This evidence shows that the USASCRUR was unable 
to verify the claimed stressor, and that there is no record 
of the claimed stressor in the command chronologies.  In 
addition, letters from the Office of the Judge Advocate 
General (JAG), dated in March and April of 1999, show that 
they had no record of the claimed stressor, and that they 
could not locate an investigative report pertaining to the 
incident.  Accordingly, the Board finds that the claimed 
stressor has not been verified.  The Board parenthetically 
notes that in a letter dated in February 1998, the RO 
requested additional information from the veteran.  However, 
there is no record of a response.  The Board points out that 
the Court has held that it is not an impossible or onerous 
task for appellants who claim entitlement to service 
connection for PTSD to supply the names, dates and places of 
events claimed to support a PTSD stressor.  Wood v. Derwinski 
, 1 Vet. App. 190, 193 (1991).  
  
Although the record contains a diagnoses of PTSD linked to 
his service, there is no official verification of the claimed 
stressor.  As such, the diagnosis contains unsupported 
conclusions which are insufficient to warrant a grant of 
service connection for PTSD.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996) (something more than medical nexus 
evidence is required to fulfill the requirement for 
"credible supporting evidence"); see also Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Based on the foregoing, 
the veteran's claim for service connection for PTSD fails on 
the basis that there is no verified stressor; that all 
elements required for such a showing have not been met; and 
that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
PTSD.  Accordingly, service connection for PTSD must be 
denied.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski , 1 
Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

